The plaintiffs were informed by the Secretary of the Commonwealth that their names would not appear on the ballot for the November, 1976, election and were denied relief by the State Ballot Law Commission and by the Superior Court. The plaintiffs’ application for direct appellate review was allowed by this court, temporary relief was ordered by a single justice on the authority of the order explained in McCarthy v. Secretary of the Commonwealth, 371 Mass. 667 (1977), and their names appeared on the ballot. The cases are now moot, and the same issues are unlikely to arise in the same way after the opinion in the McCarthy case. The judgments appealed from are therefore vacated with a notation that the decision is not on the merits, and the cases are remanded to the Superior Court with directions to dismiss them. Reilly v. School Comm. of Boston, 362 Mass. 689, 696 (1972).

So ordered.

The case was submitted on briefs.
David B. Cohen for the plaintiffs.
Francis X. Bellotti, Attorney General, Thomas R. Kiley & Ernest P. DeSimone, Assistant Attorneys General, for the Secretary of the Commonwealth & others.